Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims filed in the RCE have overcome the remaining rejections under 35 U.S.C. 101 and 102, by incorporating limitations from those claims not included in the rejections. The double patenting rejection is withdrawn in view of the timely filed and approved Terminal Disclaimer.
The claimed method requires an application to a plant or part thereof a composition comprising an effective amount of isolated ascaroside, ascr#18, and the composition induces enhanced disease resistance and immune response in the treated plant. The claimed process is distinct from the process of nature, in which nematodes produce and release a mixture of ascaroside in the soil. There is no evidence indicating the when the nematode-produced ascarosides are in contact with plants, the ascarosides are naturally in an amount sufficient to induce enhanced disease resistance and immune response in a plant. Therefore, the claimed method is markedly different from the process of nature.
The claimed method has been deemed free of prior art, because no prior art has reasonably teach or suggested a method of contacting a plant with isolated ascaroside ascr#18 to increase disease resistance and induce an immune response in a plant. The closest art is Jagdale, G. B., et al (Biological Control 51.1 (2009): 102-109), which teaches a method for inducing disease resistance in plant by contacting the plant with nematode. However, Jagdale et al applied whole nematode bodies to the growth media of the plant, not isolated ascarosides or isolated ascr#18. Jagdale et al did not know the existence of ascr#18 or realize it being an effective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8, 10-18, 21, 27-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663